Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
1.	During a telephone conversation with Benjamin Nise on 25 May 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 16-19 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.

2.	Restriction to one of the following inventions was required under 35 U.S.C. 121:

I.	Claims 1-15, drawn to an invention including: process a first grid comprising a first plurality of grid cells, wherein the first grid represents at least a first portion of a field of view of a first sensor, wherein at least one grid cell of the first plurality of grid cells has information about an occupancy of the first portion of the field of view assigned to the at least one grid cell; process a second grid comprising a second plurality of grid cells, wherein the second grid represents at least a second portion of a field of view of a second sensor, at least one grid cell of the second plurality of grid cells has information about an occupancy of the second portion of the field of view assigned to the at least one grid cell; wherein the fused grid includes information about the occupancy of the first portion of the field of view of the first sensor and the occupancy of the second portion of the field of view of the second sensor.
II.	Claims 16-19, drawn to an invention including: receiving first information about an occupancy of a first field of view from a first sensor; providing the first information to a first grid including a first plurality of grid cells; receiving second information about an occupancy of a second field of view from a second sensor; providing the second information to a second grid including a second plurality of grid cells; receiving ground truth data; and training the neural network by comparing the ground truth data with a network output provided by the fused grid.

The inventions are distinct, each from the other because of the following reasons:

3.	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as fusing information about the occupancy of the first portion of the field of view of the first sensor and the occupancy of the second portion of the field of view of the second sensor. Subcombination II also has separate utility such as training the neural network by comparing the ground truth data with a network output provided by the fused grid. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because the following reasons apply:
 (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 



Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) fusing the processed first grid with the processed second grid into a fused grid. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. The claimed neural network could be a human brain or a generic computer component. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements:
h) Are recited at a high level of generality, 
j) Are well-understood, purely conventional or routine,
k) Are insignificant extra-solution activity, e.g., are merely appended to the judicial exception(s),
l) Amount to nothing more than a mere field of use, and/or
m) Limit abstract idea solely by generic computer components performing generic computer functions


Claim Rejections - 35 USC § 112
7.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	      Claims 1-15 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

	The claimed feature of processing a first grid comprising a plurality of grid cells is not defined in terms of what the processing brings about and how, thereby preventing the skilled person from understanding the technical limitations of the feature. In addition, the first grid representing at least a first portion of a field of view of a first sensor cannot be understood without a clear definition of the mapping implied by the unspecified representation. Additionally yet, the feature of at least one grid cell having information about an occupancy of the first portion of the field of view assigned to the at least one grid cell, is not sufficiently defined because of the lack of any restriction of the portion with respect to both the grid and the view. Also, the lack of definition to the entity occupying and any tangible consequence of such occupancy, renders the feature unclear.

	Further, the feature of the information being based on data provided by the first sensor cannot be understood, because without a definition of what the sensor is sensing, no clear definition of the information or the data becomes possible. More importantly, the expression 'based on' does not provide a link between the information and the data provided by the first sensor in terms of technical limitations, rendering the extent of influence impossible to determine, the effect of the link undefined and the scope of the feature unclear. It is even conceivable that with the use of 'based on', the link need not be technical but can be purely aesthetic by nature and hence subjective and unpredictable. 

	For the claimed feature of processing a second grid the same lack of definitions apply.

	For the claimed feature of fusing the processed first grid with the processed second grid into a fused grid, it is impossible to understand without a clear definition of what the fusion function encompasses. Furthermore, it is incomprehensible what effect the fusion attempts to bring about. If the two grids are defined as Ai,j and Bi,j , then without a common reference linking the spatial orientation of the sensors and hence also the grids, the result even in case of a simple overlay is completely arbitrary and whatever it may be that occupies anything will have no clear central locus.

	As best understood by the examiner, the claims will be treated on the merits in this office action.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-15 rejected under 35 U.S.C. 103 as being unpatentable over Fazekas et al. (APH article “NN-based Classification of Urban Road Environments from Traffic Sign and Crossroad Data” from 01 January 2018).

Regarding claims 1, 4-8, 10, 12, and 15, Fazekas discloses a neural network device (figure 4, etc) comprising: 
a neural network (figure 4, etc) configured to 
process a first grid comprising a first plurality of grid cells (section 2.2: “occupancy grid-based fusion”), wherein the first grid represents at least a first portion of a field of view of a first sensor, wherein at least one grid cell of the first plurality of grid cells has information about an occupancy of the first portion of the field of view assigned to the at least one grid cell, and the information about the occupancy of the first portion of the field of view is based on data provided by the first sensor (Traffic Sign Sensor/ TS, abstract, section 4.1, etc); 
process a second grid comprising a second plurality of grid cells, wherein the second grid represents at least a second portion of a field of view of a second sensor (section 2.2: “multi-sensor systems”, “sensor fusion”), at least one grid cell of the second plurality of grid cells has information about an occupancy of the second portion of the field of view assigned to the at least one grid cell, and the information about the occupancy of the second portion of the field of view is based on data provided by the second sensor (sections 2.2, 4.2, etc); and 
fuse the processed first grid with the processed second grid into a fused grid, wherein the fused grid includes information about the occupancy of the first portion of the field of view of the first sensor and the occupancy of the second portion of the field of view of the second sensor (section 2.2: “occupancy grid-based fusion”, section 4.3, figures 3-4, etc).
Fazekas does not explicitly disclose using a second sensor for the second grid. 
However, the use of the second sensor for the second grid is strongly implied by Fazekas discussion of “multi-sensor systems” and “sensor fusion” with respect to the fusion of grids in section 2.2.
It would have been obvious before the effective filing date of the claimed invention for Fazekas to use a second sensor for the second grid, as strongly implied by Fazekas, in order to fuse information from two different fields of view and/or types of sensors (section 2.2, etc).  

Regarding claims 2 and 13, Fazekas further discloses that at least a portion of the neural network is implemented by one or more processors (figures 3-4, sections 1, 2.2, 4.1-4,3, etc).

Regarding claims 3 and 14, Fazekas further discloses that the neural network is further configured to determine, for at least one grid cell of the fused grid, a probability of the occupancy of the first portion of the field of view of the first sensor and the second portion of the field of view of the second sensor assigned to the at least one grid cell of the fused grid (sections 1, 2.2, 4.1-4,3, etc).

Regarding claim 9, Fazekas further discloses that the neural network is further configured to determine a free space within the fused grid based on the fused grid (sections 1, 2.2, 4.1-4,3, etc).

Regarding claim 11, Fazekas further discloses a vehicle, comprising: a driver assistance system comprising the system of claim 10 (title, abstract, etc).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3667
September 22, 2022